Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It has been brought to the examiner’s attention that there are portions of the IDS filed on 8/28/2020 have typographical issues. The corrected IDS as considered is attached to the current office action. To help clarify issues they are added in tables below, labeled Table 1 and Table 2. Table 2 shall have a corrected “Name of Patentee of application of cited Document” annotated on the document. Since it is not possible to determine what the correct entry for Cite No.18, 19 and 20 they aren’t considered and reflected in the current attached IDS. Cite No. 21 Patent No. 7,734,912 is shown below with the correct name.  



    PNG
    media_image1.png
    150
    577
    media_image1.png
    Greyscale

Table 1




    PNG
    media_image2.png
    151
    589
    media_image2.png
    Greyscale

Table 2


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616